ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-043, concluding that SANGHWAN HAHN, formerly of PALISIDES PARK, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a)(gross neglect), RPC 1.5(b)(failure to state the basis or rate of the fee in writing), RPC 1.8(a)(improper business transaction with a client), RPC 1.15(a)(failure to safeguard funds and negligent misappropriation of client funds), RPC 1.15(d)(failure to comply with recordkeeping requirements), RPC 8.1(a)(knowingly make a false statement of material fact), RPC 8.1(b)(failure to disclose a fact necessary to correct a misapprehension known by the person to *631have arisen in the matter), and RPC 8.4(c)(eonduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to provide to the Office of Attorney Ethics monthly reconciliations of his attorney trust account on a quarterly basis prepared by a certified public accountant for period of two years, and that respondent should be required to complete five hours of ethics courses, in addition to those mandated by Continuing Legal Education requirements;
And good cause appearing;
It is ORDERED that SANGHWAN HAHN is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney trust account on a quarterly basis prepared by a certified public accountant approved by the Office of Attorney Ethics for period of two years commencing with respondent’s reinstatement to practice and eligibility to practice, and until further Order of the Court; and it is further
ORDERED that respondent shall complete five hours of courses in professional responsibility and approved by the Office of Attorney Ethics in addition to those mandated by Continuing Legal Education requirements; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*632ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.